DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with F. Paul Vellano on 11 February 2022.
The application has been amended as follows: 
  . 1. (Currently Amended) An industrial truck comprising: 
a driver display: 
at least one function key, having a first function, the first function being a permanent preconfigured operating function of the industrial truck, and further configured to be assigned a second function, the second function being an operating function of the industrial truck that is selected from a plurality of operating functions and assigned to the at least one function key by the driver; 

enable the driver to assign the second function to the at least one function key when the toggle key is pressed continuously for a specific period of time, and navigate between the first function and the second function assigned to the at least one function key; 
a memory unit; and a driver login unit. wherein the memory unit is configured to load the second function of each of the at least one function key that was previously assigned by the driver when the driver logs in on the driver login unit, and wherein the second function of each of the at least one function key is saved in the memory unit when the driver logs out on the driver login unit.

2-3. (previously presented)
4. (Canceled)
5-11. (previously presented)

. 12. (Currently Amended) A method for operating an industrial truck having a driver display and a plurality of function keys, comprising the steps of: 
actuating a toggle key to activate one of the plurality of function keys, wherein each of the plurality of function keys operates a predetermined first function, and a second function, 
selecting the second function from a plurality of operating functions, and 
assigning the second function to the at least one of the plurality of function keys via the toggle key when the toggle key is pressed continuously for a specific period of time, which second function is selected and assigned by the driver themselves; 
storing the second function assigned by the driver when the driver logs out of a login unit; and 
associating the second function assigned by the driver with the driver that assigned the second functions. 

13-21. (previously presented)


Allowable Subject Matter
Claims 1-3 and 5-21 are allowed. The following is an examiner’s statement of reasons for allowance:  Claims 1, 12 and 18 amendments and applicant arguments overcome the current art.  The current invention allows the same toggle button to execute two different functions in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622